Bunn, C. J. (dissenting). The statute upon which the action of the circuit court proceeded in this matter read as follows, to-wit, (section 2249, Sand. & H. Dig.): “If during the trial, the court shall be of opinion that the facts proved constitute an offense of a higher nature than that charged in the indictment, it may direct the jury to be discharged and all proceedings to be suspended until the case can be resubmitted to the grand jury, and may order the defendant to be committed, or admit him to bail to answer any new indictment which may be found against him for the higher offense. If an indictment is not found for the higher offense before the next grand jury is discharged, the court must proceed to try the defendant on the original indictment.” This statute plainly contemplates that the opinion of the court is to be formed, not from the ex parte testimony before the grand jury by which the indictment is found, nor from the testimony before the coroner’s jury, or a. committing magistrate, but from the testimony adduced on the trial; and to my mind the reason is obvious. The testimony, except that on the trial, is more or less ex parte, and on the part of the state. The court may and does, more frequently than otherwise, find this ex parte testimony more or less strong in support of the highest grade of the 'offense, simply because the testimony of the defendant is not yet fully developed, and this defensive testimony, more frequently than otherwise, puts a phase on the offense altogether favorable to the defendant. If this were not so, it would be an act of folly or supererogation on the part of the defendant to introduce any testimony at all in refutation of the charge or in mitigation of the punishment, which is the same thing as reducing the grade of the offense. This being true, the meaning of the legislature is obvious. The circuit courts are authorized to suspend proceedings on the original indictment only when, after hearing the whole testimony pro and con, on the trial of the case, before the submission of the same to the jury, the court is of opinion that a higher offense has been made out than that charged in the indictmént. The object of the legislature was, it is true, to insure a more efficient administration of the criminal laws of the state, and to this end, it may be conceded that too great a leniency of grand juries was also sought to be provided against, and yet it was obviously the aim of the legislature to see that the rights secured to the citizen against unreasonable delays and mere persecution by sections 8 and 10 of article 2 of the Constitution should be most strictly and sacredly guarded. To say that “no person shall be held to answer a criminal charge except on the presentment or indictment of a grand jury,” and yet permit the courts at will to control this absolute discretion of the grand jury by ignoring its action, is a proposition that can only bé answered in the negative, and any statute seeking to place restrictions upon the grand jury must be most strictly construed and -carefully measured by constitutional guaranties in favor of the citizen. Even a more liberal construction of the language of the section involved must be to the effect that the courts cannot interfere with the action of a grand jury, except upon the evidence adduced on the trial, both for and against the truth of the charges made in the indictment. A consideration of a part of the evidence will not justify the interference of the court. There is no connection between the section upon which this action of the circuit court was based and section 2060, which authorizes the circuit court to submit a charge to a succeeding grand jury when one grand jury has ignored it -when properly presented. It would doubtless be within the inherent power of the circuit court to resubmit any case referred to the grand jury by a committing court, or by the circuit court itself, where no bill is found, without the aid of a statute on the subject; but doubtful power of the court in such cases lies in the act of committing or holding the accused to answer the charge that may be made by a future grand jury. To accomplish this necessary end, the statute was mainly enacted for that kind of a case. But when an indictment is once found, the accused must be permitted to answer it with all necessary speed, and must not be harassed by changes of procedure which, in effect. are intended to call in question the competency or integrity of the grand jury. As a general proposition of constitutional law, the state ought to be concluded by the action of its own grand jury.